Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 1 of 20 Page ID #:1687




  1
  2
  3                                                                JS-6
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
      IN RE: STEVE WILLIAM NOLAN                   CASE NO. 5:20-cv-01496-MCS
 11
 12                                                USBC Central District of CA at
                                                   Riverside Division, 6:19-bk-17161-SC
 13
 14                                                ORDER AFFIRMING BANKRUPTCY
                                                   COURT’S ORDER OVERRULING
 15                                                TRUSTEE’S OBJECTION TO
 16                                                APPELLEE’S CLAIMED
                                                   HOMESTEAD EXEMPTION
 17
 18        Before the Court is an appeal from the United States Bankruptcy Court (the
 19 Honorable Scott C. Clarkson, United States Bankruptcy Judge). Appellant Karl T.
 20 Anderson, Chapter 7 Trustee for Debtor Steve William Nolan’s estate, appeals from
 21 the Bankruptcy Court’s Order Overruling Anderson’s Objection to Nolan’s claimed
 22 homestead exemption. (Docket No. 28–29.) Having reviewed the Bankruptcy
 23 Court’s reasons for overruling the Appellant’s objection, that court’s decision is
 24 AFFIRMED for the reasons stated below.
 25                                I.     BACKGROUND
 26        On May 20, 1993, Appellee’s father, William B. Nolan, established a living
 27 trust (“Trust”) in his name. (Appellant Anderson’s Opening Brief, Docket No. 28,
 28

                                               1
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 2 of 20 Page ID #:1688




  1 16.) The Trust was amended two more times, with the third and final amendment
  2 occurring on April 28, 2012. (Id.) On December 6, 2016, William B. Nolan recorded
  3 a quitclaim deed transferring title of his home located in Corona, California
  4 (“Corona Property”) from himself to the Trust. (Id.)
  5           William B. Nolan passed away on January 21, 2017, leaving behind two
  6 surviving sons, Appellee and his brother Gregory Nolan. (Id.) In relevant part, the
  7 Trust stated that its assets would be liquidated and distributed to the Trust
  8 beneficiaries upon the death of the Trustor. (Id.); see also Notice of Bankruptcy
  9 Appeal (“Notice”), Bankruptcy Court Order, Docket No. 1, 4–5.1 Steven Nolan was
 10 the trustee at the time and, according to Appellant, “continued to reside at the
 11 Property in breach of his fiduciary duty” to liquidate the Trust as instructed.
 12 (Opening Brief 16.)
 13           On July 1, 2019, Gregory Nolan filed a petition in the probate division of the
 14 Riverside County state court. (Id.) In doing so, Gregory Nolan sought to compel an
 15 accounting and to remove Steven Nolan as trustee (who had been serving in that
 16 role) in favor of having the probate court appoint a new one. (Id.)2
 17           On August 15, 2019, Steven Nolan filed a chapter 7 voluntary petition in the
 18 U.S. Bankruptcy Court in Los Angeles, California. (Id.); Appellant’s U.S.
 19 Bankruptcy Court Docket (“USBC Docket”), Docket No. 1-1, 1. In the petition,
 20 Steven Nolan claimed the Corona Property as the address where he resided.
 21 (Opening Brief 17); Appellee’s Bankruptcy Petition (“Appellee’s Petition”),
 22 Opening Brief Appendix 1, Docket No. 21-1, 3. More specifically, he submitted a
 23
 24       1
          The Bankruptcy Court’s order included the full plain language of the Trust, which read: “The
    Trustee shall [] distribute the remaining trust estate as herein provided . . . the Trustee shall divide
 25
    the trust estate into as many equal shares as there are children of the Trustor . . . Any share
 26 allocated
        2
               to a living child of the Trustor shall be distributed to that child, free of trust.”
          Appellant makes these allegations, but then later claims that the Property was “only in the
 27 process of being administered to effectuate the Father’s intent that his assets be distributed equally
    to his son.” (Opening Brief 34.)
 28

                                                        2
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 3 of 20 Page ID #:1689




  1 Schedule C form for “The Property [He] Claimed[ed] as Exempt,” seeking a
  2 homestead exemption of $75,000 for the “Corona Property” under California Code
  3 of Civil Procedure § 704.730. (Appellee’s Petition 18.) Title to the Corona Property
  4 has remained in the Trust’s name since William B. Nolan quitclaimed it to the Trust.
  5 (Opening Brief 17.)
  6           On November 20, 2019, the Bankruptcy Court granted Gregory Nolan’s relief
  7 from the automatic stay to proceed with the state court probate action. (Id. at 17–
  8 18.) On December 18, 2019, the probate court issued an order removing Steven
  9 Nolan as the trustee of the Trust and made Gregory Nolan the successor trustee. (Id.
 10 at 18.)
 11           On May 21, 2020, Appellant Trustee filed an objection to Appellee Steven
 12 Nolan’s claimed homestead exemption in the Corona Property. (Id.); see also
 13 Appendix 5 to Appellant’s Opening Brief, Notice of Motion and Motion Objecting
 14 to Debtor’s Claimed Homestead Exemption (“Objection”), Docket No. 29-5, 2.
 15 Steven Nolan opposed Trustee’s Objection on June 9, 2020. (Opening Brief 18.)
 16 Trustee replied to Steven Nolan’s opposition on June 16, 2020. (Id.)
 17           The Bankruptcy Court held a hearing on the Trustee’s motion on June 23,
 18 2020 and subsequently took the matter under submission. (Id.); Bankruptcy Court
 19 Hearing Transcript (“Hearing Transcript”), Docket No. 29-10. The Bankruptcy
 20 Court entered an order overruling the Objection on July 21, 2020. (Opening Brief
 21 18.) The Bankruptcy Court designated its order for publication. (Id.) On July 27,
 22 2020, Appellant Trustee filed a notice of appeal with the United States District
 23 Court. (Id.)
 24                         II. QUESTIONS PRESENTED ON APPEAL3
 25      1. Is the probate court exception applicable to this case?
 26
 27      3
           Appellant stated five issues on appeal, however the Court has found that the key issues can
      be distilled down to the following questions.
 28

                                                      3
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 4 of 20 Page ID #:1690




  1
        2. Did the Bankruptcy Court err in granting the exemption?
  2
  3     3. Did the Bankruptcy Court make improper factual findings before issuing
           its order granting Debtor’s homestead exemption?
  4
  5
                               III.   STANDARD OF REVIEW
  6
  7        “Pursuant to 28 U.S.C. section 158(a), federal district courts have
  8 jurisdiction to review appeals from Bankruptcy Court judgments and final
  9 orders. A bankruptcy court’s order denying an exemption is a final, appealable
 10 order.” Tan Lao v. Avery, 2017 WL 8186670, at *3 (C.D. Cal. August 15, 2017)
 11 (citing Preblich v. Battley, 181 F.3d 1048, 1056 (9th Cir. 1999)).
 12        “The Court reviews a bankruptcy court’s interpretation of state exemption
 13 laws de novo, considering a matter anew, as if no decision had been rendered
 14 previously.” Id. (quoting In re Calderon, 507 B.R. 724, 728 (9th Cir. BAP 2014)
 15 (internal quotations omitted)). A district court reviews a bankruptcy court’s
 16 conclusions of law de novo and its findings of fact for clear error. In re Tsung Yu
 17 Chien, 2020 WL 3965031, at *1 (C.D. Cal. April 2, 2020) (citing In re Int’l
 18 Fibercom, Inc., 503 F.3d 933, 940 (9th Cir. 2007)).
 19        Pertinent to this appeal, whether Steven Nolan was properly permitted to
 20 claim the homestead exemption on the Corona Property is a question of law,
 21 whereas whether he continuously resided at the Corona Property or intended to
 22 use it as his permanent dwelling on the petition date is a question of fact. See
 23 Tan Lao, WL 8186670, at *3 (holding that this standard applies for these
 24 particular issues); see also In re Kelley, 300 B.R. 11, 16 (9th Cir. B.A.P. 2003)
 25 (“[Q]uestions regarding the right of a debtor to claim exemptions are questions of
 26 law subject to de novo review, whereas the issue of a debtor’s intent is a question
 27 to be reviewed under the clearly erroneous standard.”). Factual findings are
 28 clearly erroneous if they are “illogical, implausible, or without support in

                                               4
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 5 of 20 Page ID #:1691




  1 inferences that may be drawn from the record.” Tan Lao, WL 8186670, at *3.
  2 Similarly, findings of fact are not clearly erroneous unless the reviewing court
  3 has a definite and firm conviction that a mistake has been made. Id. (citing In re
  4 Karr, 278 F.App’x 741, 742 (9th Cir. 2008)) (internal quotations and marks
  5 omitted).
  6                                     IV.    DISCUSSION
  7
            “Substantive issues regarding the allowance or disallowance of the claimed
  8
      exemption at issue are governed by California Law.” Id. (citing In re Diener, 483
  9
      B.R. 196, 203 (9th Cir. B.A.P. 2012)). Furthermore, “[u]nder the California Code of
 10
      Civil Procedure, a debtor in bankruptcy’s interest in his dwelling may not be sold to
 11
      enforce a money judgment.” Id. (citing Cal. Civ. Proc. Code §§ 704.720,
 12
      704.740(a)).
 13
            A. Bankruptcy Filing and Claimed Homestead Exemption
 14
            “When a debtor files a bankruptcy petition, all of his assets become property
 15
      of the estate and may be used to pay creditors, subject to the debtor’s ability to
 16
      reclaim specified property as exempt.” In re Elliot, 523 B.R. 188, 192 (9th Cir.
 17
      B.A.P. 2014) (citing Schwab v. Reilly, 560 U.S. 770, 774 (2010)). “Under the
 18
      ‘snapshot’ rule, bankruptcy exemptions are fixed at the time of the bankruptcy
 19
      petition.” In re Jacobson, 676 F.3d 1193, 1199 (9th Cir. 2012). The “exemptions
 20
      must be determined in accordance with” 11 U.S.C. 522(b)(3)(A). Id. “Section
 21
      522(b) permits a debtor to exempt either the property set forth in section 522(d) or,
 22
      alternatively, any property that is exempt under state law ‘that is applicable on the
 23
      date of the filing of the petition.’” In re Diener, 483 B.R. at 203 (quoting 11 U.S.C.
 24
      § 522 (e)(3)(A–B)).
 25
            “California has elected to ‘opt out’ of the federal exemption scheme, so
 26
      California residents filing for bankruptcy are limited to the exemptions afforded
 27
      under state law.” Id. “Therefore, substantive issues regarding the allowance or
 28

                                                 5
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 6 of 20 Page ID #:1692




  1 disallowance of the claimed exemption at issue are governed by California law.” Id.
  2 In California, there are two types of homesteads: declared and automatic. Amin v.
  3 Khazindar, 112 Cal.App.4th 582, 588 (2003). The declared homestead, which may
  4 be recorded, “protects the property from execution by certain creditors to the extent
  5 of the amount of the homestead.” Id. (citing Code Civ. Proc. § 704.920). “Because
  6 many California debtors used to fail to record these exemptions, the legislature in
  7 1974 enacted laws creating an automatic homestead exemption. Id. (citing Code.
  8 Civ. Proc. § 704.720). “The automatic homestead exemption is available when a
  9 party has continuously resided in a dwelling from the time that a creditors’ lien
 10 attaches until a court’s determination in the forced sale process that the exemption
 11 does not apply.” Amin, 112 Cal.App. 4th, at 588 (quoting In re Mulch, 182 B.R. 569,
 12 572 (Bankr.N.D.Cal.1995); Webb v. Trippet 235 Cal.App.3d 647, 651 (1991)).
 13 These two exemptions are distinct protections. Id.
 14        1. Burden of Proof: FRBP 4003 And CCP § 703.130
 15        Under the Federal Rules of Bankruptcy Procedure (“Fed. Rules Bankr.
 16 Proc.”) “the objecting party has the burden of proving that the exemptions are not
 17 properly claimed.” Fed. Rules Bankr. Proc. Rule 4003(c). The bankruptcy code
 18 authorizes a debtor to exempt certain assets. 11 U.S.C. § 522(b). “A claimed
 19 exemption is ‘presumptively valid.’” In re Green, 2017 WL 957151, at *7 (9th Cir.
 20 B.A.P. March 10, 2017) (quoting Carter v Anderson (In re Carter), 182 F.3d 1027,
 21 1029 n.3 (9th Cir. 1999)). However, “where the state law exemption statute
 22 specifically allocates the burden of proof to the debtor, Rule 4003(c) does not
 23 change that allocation.” Childs v. Gladstone, WL 4849170, at *4 (S.D. Cal. October
 24 1, 2019) (quoting Diaz v. Kosmala (In re Diaz), 547 B.R. 329, 337 (B.A.P. 9th Cir.
 25 2016) (distinguishing the presumption outlined in Carter from the Supreme Court’s
 26 opinion in Raleigh v. Illinois Dep’t of Revenue, which was decided a year after
 27 Carter). In Childs, the court cited the Diaz court’s comments on Raleigh, stating that
 28 ‘bankruptcy does not alter the burden imposed by the substantive law.’” Childs, WL

                                               6
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 7 of 20 Page ID #:1693




  1 4849170, at *4 (quoting Diaz, 547 B.R. at 337 (citing Raleigh v. Illinois Dep’t of
  2 Revenue, 530 U.S. 15, 20–21 (2000))). Accordingly, Appellee holds the burden of
  3 establishing the right to the exemption and, once alleged, Appellant has the burden
  4 of rebutting that claim.
  5         2. The Probate Exception
  6         “The probate exception to federal jurisdiction reserves probate matters to state
  7 probate courts and precludes federal courts from disposing of property in the
  8 custody of a state court.” Goncalves By and Through Goncalves v. Rady Children’s
  9 Hospital San Diego, 865 F.3d 1237, 1251 (9th Cir. 2017) (citing Marshall v.
 10 Marshall, 547 U.S. 293, 311 (2006)). “But it does not bar federal courts from
 11 adjudicating matters outside those confines and otherwise within federal
 12 jurisdiction.” Id. “Federal courts have jurisdiction to entertain suits to determine the
 13 rights of creditors, legatees, heirs, and other claimants against a decedent’s estate, so
 14 long as the federal court does not interfere with the probate proceedings.’” Id.
 15 (internal quotations omitted).
 16         On appeal, Appellant argues that the Bankruptcy Court’s “decision was
 17 premature and [that] the court should have deferred any ruling on the exemption
 18 until the [p]robate [c]ourt completed its adjudication regarding the [t]rust and the
 19 right of the parties in the Property[,]” because the probate exception applies.
 20 (Opening Brief 33.) Appellant, however, has not sufficiently addressed this issue in
 21 his briefing and it is unclear whether the probate exception applies here. During the
 22 Bankruptcy proceedings Appellant claimed that, “due to Debtor’s willful failure to
 23 faithfully carry out his duties as trustee of the Trust, [Gregory Nolan] filed a petition
 24 in probate court to remove [Steven Nolan] as trustee[] and the probate court entered
 25 judgment accordingly.” (Objection 9.) However, upon review, Appellant offers
 26 many conflicting statements regarding this issue.
 27         On one hand, Appellant claims that the probate proceedings were instituted
 28 to administer the estate. (Opening Brief 34); see also Hearing Transcript 5 (“[T]he

                                                7
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 8 of 20 Page ID #:1694




  1 probate will be determining [whether Debtor is] entitled to [claim the exemption]
  2 under the language of the trust.”). Appellant otherwise merely states that there is a
  3 removal proceeding happening in state probate court (or that has happened since the
  4 Objection). (Opening Brief 12, 16, 26); see also Hearing Transcript 5, 14, 17.
  5 Namely, during the hearing, Appellee referred to the probate proceedings as a
  6 removal action. (Hearing Transcript 17.) (“There was a removal action, and the
  7 probate matter is ongoing.”) On another occasion, Appellee explained that the
  8 probate action would have occurred because his brother was bringing an unlawful
  9 detainer action against him and he “wanted that to get adjudicated before bringing
 10 the objection.” (Hearing Transcript 14.) Due to COVID-19 related resource issues,
 11 however Appellant was willing to continue the Objection matter until the matter
 12 “pending on adjudication [regarding] whether the [Appellee’s] possession [of the
 13 Property] was unlawful” was resolved. (Id.) Accordingly, if Appellee was deemed to
 14 be detaining, he would have been ordered to vacate the property and it would be
 15 sold. (Id.) Appellee countered that he intended to keep the house and buy out his
 16 brother, which is evidenced by Appellee’s occupancy attestation in the Petition
 17 forms. (Hearing Transcript 22.)
 18         These numerous inconsistencies strongly damage Appellant’s argument on
 19 appeal, particularly regarding the applicability of the probate exception. For the
 20 probate exception to apply, and thereby prohibit the Bankruptcy court from hearing
 21 the homestead exemption issues, the probate court must have exclusive jurisdiction
 22 over the matter. See Goncalves, 865 F.3d at 1252 (“[U]nless a federal court is
 23 endeavoring to (1) probate or annul a will, (2) administer a decedent’s estate, or (3)
 24 assume in rem jurisdiction over property that is in custody of the probate court, the
 25 probate exception does not apply.”).
 26         Although these are nuanced issues which are related to, but distinct from, the
 27 homestead exemption laws, both Appellee and Appellant have not fully alleged the
 28 difference between the two types of exemptions. However, Appellee was able to at

                                               8
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 9 of 20 Page ID #:1695




  1 least shift the burden to Appellant. For example, during the hearing the judge asked
  2 Appellee why he believes that § 704.910, the declared homestead exemption,
  3 “excludes beneficiaries of [a] trust.” (Hearing Transcript 23.) In response, Appellee
  4 relied on a case that identified the difference between the two types of homesteads
  5 available in California, but neglected to describe those distinctions after mentioning
  6 the case. (See Hearing Transcript 23–25) (“I think the more likely reason for that is
  7 identified in the Amin v. Khazindar case, where they explain the reason for this law
  8 to begin with.”). Instead, Appellee emphasized that, as trustee of the estate who was
  9 living there at the time he filed Bankruptcy, Appellee had “full legal control of the
 10 property” only because of his status as trustee (thereby forfeiting him the right to a
 11 homestead exemption if he is removed as trustee). (Hearing Transcript 26–27.)
 12 Earlier, however, Appellee stated that “we cited some authority in our response that
 13 seems to make it clear that residency or dwelling analysis does not require
 14 ownership.” (Hearing Transcript 17.) That statement is true as to the automatic
 15 homestead exemption. Indeed, Appellee’s brief alleged that “it is not in dispute that
 16 [Appellee] is presently, and has for many years, resided in the Property.” (Debtor’s
 17 Reply to Trustee’s Objection (“Debtor’s Reply”), Docket No. 21-6, 6.) Appellee
 18 also cited California law to establish that “[t]here is nothing that suggests 703.020
 19 requires that a claimant owns the property subject to a claim of exemption rather
 20 than merely possess it.” (Id.) (citing Broadway Foreclosure Investments, LLC v.
 21 Tarlesson, 184 Cal.App.4th 931, 937 (2010)). Appellant, on the other hand, argues
 22 that Appellee could not claim bare legal title to the house (because that belongs to
 23 the estate) and that his equitable interest could not suffice because it “is not the
 24 property itself.” (Id. at 27.) This response addresses why Appellee cannot claim a
 25 declared homestead exemption (section 704.950), but it does not address the
 26 automatic homestead (section 704.710–704.850).
 27         ///
 28

                                                9
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 10 of 20 Page ID #:1696




   1         A similar problem exists regarding Appellant’s response to Appellee’s
   2 position. First, he cites no law to directly establish that Appellee does not own an
   3 equitable interest in the property. Instead, he cites caselaw that highlights how a
   4 debtor who holds legal title to a property solely for the benefit of another (i.e. like as
   5 a trustee), has only bare legal title and therefore cannot be exempted in the debtor’s
   6 estate. (See Appellee’s Reply to Debtor’s Reply (“Trustee’s Reply”), Docket No.
   7 21-7, 7.) (citing a string of cases ranging mostly from 1986 to 1991). These
   8 arguments only partially address the crux of the question presented before the court
   9 (i.e. whether Appellee’s residence in the Property and his beneficiary interest in the
 10 Trust allows him to claim the automatic homestead exemption). Further, Appellant’s
 11 reply neglects to acknowledge the role that Appellee’s beneficiary interest in the
 12 Trust may play in allowing him to claim the exemption. (See generally Trustee’s
 13 Reply 9.) Although Appellant cites section 704.710, he does not address Appellee’s
 14 potential interest in the Trust and does not cite any law to confirm that it may not be
 15 considered an equitable interest.
 16          These examples evidence both parties’ neglect to fully distinguish the probate
 17 exception issues from the beneficiary interest issues. This negligence, however,
 18 primarily hurts Appellant’s arguments because Appellee established that he could
 19 potentially claim the automatic exemption, which shifted the burden to Appellant to
 20 discredit that conclusion.
 21          Ultimately, the Court finds that Appellant has waived the argument regarding
 22 the probate exception here. Appellant did not sufficiently argue the point during the
 23 Bankruptcy court proceedings, during his Objection pleadings, or during his
 24 Opening Brief. Appellant’s objection to Appellee’s claimed exemption generally
 25 references the relevant facts relating to the probate action that was ongoing at the
 26 time of the Bankruptcy Court case. (See generally Objection.) Otherwise, the
 27 Objection is completely silent on the applicability of the probate exception and
 28

                                                 10
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 11 of 20 Page ID #:1697




   1 Appellant’s Reply does not provide legal analysis to support its applicability.
   2 Further, Appellant merely mentioned the probate exception during the hearing
   3 without supporting any argument with caselaw authority. (Hearing Transcript 10.)
   4 (“I think this is an instance where, you know, it’s rare, but the probate exception
   5 probably applies.”).
   6        “We apply a ‘general rule’ against entertaining arguments on appeal that were
   7 not presented or developed before appeal.” In re Mercury Interactive Corp. Sec.
   8 Litig., 618 F.3d 988, 992 (9th Cir. 2010) (citing Peterson v. Highland Music, Inc.,
   9 140 F.3d 1313, 1321 (9th Cir. 1998)). “Ordinarily, ‘an appellate court will not hear
 10 an issue raised for the first time on appeal.’” Kaas Law v. Wells Fargo Bank, N.A.,
 11 799 F.3d 1290, 1293 (9th Cir. 2015) (quoting Cornhusker Cas. Ins. Co. v. Kachman,
 12 553 F.3d 1187, 1191 (9th Cir. 2009)). “Although no bright line rule exists to
 13 determine whether a matter has been properly raised below, an issue will generally
 14 be deemed waived on appeal if the argument was not raised sufficiently for the trial
 15 court to rule on it.” In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988, 992
 16 (9th Cir. 2010) (internal quotations and citations omitted). “Such a waiver is a
 17 discretionary, not jurisdictional, determination.” Id. Courts “exercise . . . discretion
 18 to reach waived issues only in three circumstances: [1] in the exceptional case in
 19 which review is necessary to prevent a miscarriage of justice or to preserve the
 20 integrity of the judicial process, [2] when a new issue arises while appeal is pending
 21 because of a change in the law, and [3] when the issue presented is purely one of
 22 law and either does not depend on the factual record developed below, or the
 23 pertinent record has been fully developed.” Id. (internal quotations and citations
 24 omitted). Here, there are no facts to suggest that a miscarriage of justice or a change
 25 in the relevant law has occurred or will occur. Likewise, the beneficiary interest and
 26 related probate exception issues are not purely questions of law because, as stated
 27 above, whether the homestead exemption’s section 704.710 dwelling requirement is
 28 satisfied is a question of fact.

                                                11
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 12 of 20 Page ID #:1698




   1        3. California Automatic Homestead Exemption and the Bankruptcy
   2            Court’s Findings
   3        Appellee has claimed that the “automatic” homestead exemption applies here,
   4 and that “the two necessary components” of the exemption have been met here as
   5 required under Cal. Civ. Proc. Code § 704.730. (Appellee’s Reply Brief 7.) “The
   6 automatic homestead exemption protects a debtor from a forced sale and requires
   7 that the debtor reside in the homestead property at the time of a forced sale.” In re
   8 Diaz, 547 B.R. at 334. “The filing of a bankruptcy petition constitutes a forced sale
   9 for purposes of the automatic homestead exemption.” Id. “The automatic homestead
 10 exemption ‘is not an absolute right to retain the homestead itself.’” In re Fuentes,
 11 687 Fed.Appx. 542, 544 (9th Cir. 2017). “Rather, it is a debtor’s right to retain a
 12 certain sum of money when the court orders sale of a homestead in order to enforce
 13 a money judgment.” Id. “California Civil Procedure Code section 704.730 provides
 14 the monetary value of a debtor’s homestead exemption, based on the debtor’s family
 15 status” and other factors. Id. “However, a judgment debtor’s homestead can only be
 16 sold if a ‘bid is received at a sale of [the] homestead pursuant to a court order for
 17 sale that exceeds the amount of the homestead exemption plus any additional
 18 amount necessary to satisfy all liens and encumbrances on the property.’” Id. (citing
 19 Cal. Civ. Proc. Code § 704.800(a)).
 20         Here, Appellant argues that the Bankruptcy Court “hypothesized” when it
 21 determined that “in certain circumstances, a judgment creditor could attach a lien to
 22 a judgment debtor’s beneficial interest in property held by a trust. Property, because
 23 no jurisdiction existed for the court to do so. (Opening Brief 29.) Further, he argues
 24 that Appellee’s assumptions “that a hypothetical judgment creditor could attach a
 25 lien to Appellee’s assumed interest in the Property itself in the probate proceedings”
 26 are “not supported by the evidence and the viability of these unadjudicated claims
 27 has yet to be resolved.” (Appellant’s Reply Brief 18.) He also argues that the Court
 28 must consider whether Appellee was breaching “his fiduciary duties as trustee to sell

                                                12
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 13 of 20 Page ID #:1699




   1 the property and distribute the proceeds to each 50% beneficiary.” (Opening Brief
   2 14.)
   3        The Ninth Circuit BAP has long held that “the filing of the [bankruptcy]
   4 petition serves as both a hypothetical levy and as the operative date of the
   5 exemption.” In re Diaz, 547 B.R. at 335; see also Nadal v. Mayer (In re Mayer),
   6 176 B.R. 186, 189 (9th Cir. B.A.P. 1994) (“[t]he filing of the petition constitutes an
   7 attempt by the trustee to levy on the property. It is this hypothetical levy the court
   8 must focus on in analyzing [the debtor’s] entitlement to a homestead exemption.”).
   9        Appellant’s arguments during the hearing and in his Objection also emphasize
 10 that the Appellee’s only beneficial interest in the trust is personal property, which
 11 also is inaccurate based on his supporting evidence. The Bankruptcy Court pointed
 12 out that the plain language of the trust does not expressly require a sale or direct the
 13 trustee to liquidate the real property and divide the proceeds, instead stating that the
 14 beneficiaries will obtain “distributions.” (Notice 18.) It qualified that the personal
 15 versus real property interest distinction is pertinent to the declared homestead
 16 exemption, but “absent a clear directive from the California Supreme Court, Trustee
 17 does not show that this distinction is relevant to the automatic homestead statute.”
 18 (Id. at 9.) It further clarified that the distinction between personal and real property
 19 interests would be controlling if the court was focused on the declared homestead
 20 exemption, noting instead that it is examining the automatic exemption. (Notice 9 n.
 21 13.)
 22         B. The Merits of the Bankruptcy Court’s Homestead Exemption Grant
 23         The Court agrees with the Bankruptcy Court’s distillation of the issues and
 24 the fact that automatic homestead exemption discourse is what guides the question
 25 of whether Appellant’s Objection was properly denied. The Bankruptcy Court
 26 properly highlighted the importance of distinguishing the two type of homestead
 27 exemptions and held that the automatic exemption is the relevant one here (even
 28

                                                13
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 14 of 20 Page ID #:1700




   1 though both parties neglected to draw the distinction). The Trustee’s Objection itself
   2 supports the conclusion that the automatic homestead exemption is the type of
   3 homestead exemption that applied here. Likewise, his Objection states that “a search
   4 of the county recorder’s records through its online recorder’s services shows that
   5 there is no recorded declaration of homestead.” (Objection 8.) This therefore
   6 suggests that the homestead at issue must have been an automatic one. See Salameh
   7 v. Hotel, 2017 WL 87046, at *2 (S.D. Cal. January 10, 2017) (citing Cal. Code Civ.
   8 Proc. § 704.950) (“In order to obtain the protection under a declared homestead, the
   9 homestead declaration must be recorded prior to the date of recording of the abstract
 10 of judgment.).
 11         In discussing the automatic homestead exemption, the Ninth Circuit has
 12 historically described it as Cal. Civ. Proc. Code sections 704.710–704.810, stating
 13 that the automatic exemption “protects a debtor from a forced sale and requires that
 14 the debtor reside in the homestead property at the time of a forced sale.” (Diaz, 547
 15 B.R. at 334); see also In re Anderson, 824 F.2d 754, 756 (9th Cir. 1987) (“The
 16 statutory provisions affecting homesteads are primarily located in Article 4 (§§
 17 704.710–704.850) and Article 5 (§§ 704.910–704.995) of Title 5, Division 2,
 18 Chapter 4 of the California Code of Civil Procedure. Article 4 provides for an
 19 ‘automatic’ homestead, for which no recording is necessary. Article 5 provides for
 20 recorded declarations of homestead.”). Meanwhile, California courts have likewise
 21 recognized 704.710–704.730 as the automatic exemption by conducting statutory
 22 interpretation issues as required by California law. See Wells Fargo Financial
 23 Leasing, Inc. v. D & M Cabinets, 177 Cal.App.4th 59, 66–68 (2009) (“The issue . . .
 24 is one of statutory interpretation”) (citations and quotations omitted)(adding
 25 references to section 704.710–704.850 while explaining how “[s]ection 704.740 is
 26 part of the homestead laws.”); see also Amin, 112 Cal.App.4th at 588 (listing the
 27 declared exemption as Cal. Code Civ. Proc. section 704.920 and the automatic
 28 exemption as section 704.720).

                                               14
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 15 of 20 Page ID #:1701




   1        Further, California common law has recognized that “[t]here is no
   2 requirement in section 704.710 that the judgment debtor continuously own the
   3 property, and we do not read section 703.020 to impose such a requirement.”
   4 Broadway, 184 Cal.App.4th at 937; see also Cal. Civ. Proc. § 703.020 (The statute
   5 is titled “Persons who may claim exemptions[.]”). Relatedly, “there is nothing that
   6 suggests 703.020 requires that a claimant own the property subject to a claim of
   7 exemption rather than merely possess it.” Id. at 322–23. “Several California cases
   8 recognize that judgment debtors who continuously reside in their dwellings retain a
   9 sufficient equitable interest in the property to claim a homestead exemption even
 10 when they have conveyed title to another.” Id. (citing a string of California cases
 11 ranging from 1952 to 2001). “Such a result is consistent with the purpose of
 12 California’s homestead exemption to protect one’s dwelling against creditors.” Id.
 13 Accordingly, section 704.710(c) “requires only that the judgment debtor reside in
 14 the property as his or her own dwelling at the time the judgment creditor’s lien
 15 attaches and continuously thereafter until the court determines the dwelling is a
 16 homestead.” In re Gilman, 887 F.3d 956, 965 (2018) (quoting Tarlesson, 184
 17 Cal.App.4th at 937). “It does not require that the debtor continuously own the
 18 property.” Id. at 965–966. (“California law rejects [the] argument that title to []
 19 property is necessary to claim a homestead exemption.”) (citing Tarlesson, 184
 20 Cal.App.4th at 937). “[A] third party does not defeat a debtor’s right to an automatic
 21 exemption, ‘because continuous residency, rather than continuous ownership,
 22 controls the analysis. Id. (citing Elliot, 523 B.R. at 196).
 23         Here, Appellee claimed an “Equitable interest” in the Property when he filed
 24 his Bankruptcy petition and explained that title is held in a Trust to which he and his
 25 brother share equal halves of equity therein. (Bankruptcy Petition 12.) Appellee
 26 claimed the Property as exempt, cited C.C.P. section 704.730 and described the
 27 same beneficiary allocation as stated in the Trust language. (Bankruptcy Petition
 28 18.) Neither party cites any California Supreme Court cases addressing this issue,

                                                15
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 16 of 20 Page ID #:1702




   1 and likewise the Bankruptcy Court stated during the hearing that it did not have any
   2 law on this point. (Hearing Transcript 30) (“I don’t have any California or Ninth
   3 Circuit law on point on this.”) That point is the specific question of whether
   4 Appellee’s beneficiary interest in the Trust can allow him to claim a homestead
   5 exemption in the Property.
   6        Likewise, the Court has not found any California Supreme Court cases that
   7 explicitly state that Appellee’s beneficiary interest in the Trust allow him the right to
   8 claim the automatic homestead exemption in the Property (which is an asset of the
   9 Trust). Nonetheless, “when, as here, the state’s highest court has not interpreted the
 10 dispositive state law, we do our best to predict how that state’s highest court would
 11 decide the issue.” In re Calderon, 507 B.R. 724, 729 (9th Cir. B.A.P. 2014)
 12 (citations omitted). It is clear here that California has a long common law history of
 13 applying a liberal standard to the automatic homestead laws. See In re Reaves, 256
 14 B.R. 306, 310 (9th Cir. B.A.P. 2000) (quoting In re Crosby’s Estate, 2 Cal.2d 470,
 15 473 (1935) (“The exemption statutes are to be construed liberally, ‘for their manifest
 16 purpose is that of saving debtors and their families from want by reason of
 17 misfortune or improvidence.’”) (internal quotations omitted). Further, the record
 18 clearly shows that Appellee possessed a beneficiary interest in the trust, and that he
 19 was residing in the Property during and after the Bankruptcy proceedings.
 20 Altogether, the Court holds that these factors support a finding that he was able to
 21 claim the automatic homestead exemption.
 22         C. Appellant Did Not Satisfy His Burden to Prove that Appellee was not
 23             Entitled to the Automatic Homestead Exemption
 24          “‘Generally, a debtor’s claimed exemption is presumptively valid, and the
 25 party objecting to a debtor’s exemption has the burden of proving that the
 26 exemption is proper’ under Federal Rule of Bankruptcy Procedure 4003(c).” In re
 27 Simon, 2019 WL 3781599, *4 (C.D. Cal. August 12, 2019) (quoting In re Diaz, 547
 28 B.R. at 336). “But ‘[w]here a state law exemption statute specifically allocates the

                                                16
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 17 of 20 Page ID #:1703




   1 burden of proof to the debtor, Rule 4003(c) does not change that allocation.’” Id.
   2 “California law places the burden of proof on ‘the party claiming the exemption.’”
   3 Id. “To determine whether a debtor resides in the property for homestead purposes,
   4 courts consider the debtor’s physical occupancy of the property and the intent to
   5 reside there.” In re Gilman, 887 F.3d at 965 (citing Diaz, 547 B.R. at 335 and
   6 Ellsworth v. Marshall, 196 Cal.App. 2d 471, 474 (1961)).
   7        Appellee asserts that he had an equitable interest in the property and
   8 continuously resided there, primarily for the reasons discussed above. (Appellee’s
   9 Reply 18–19.) Appellant responds by arguing that Appellee assumed certain facts
 10 about the extent of his interest in the Property, namely that he had an interest in the
 11 Property itself and not just a right to receive a monetary distribution from the Trust.
 12 (Appellant’s Reply 18.)
 13         As stated above, the Bankruptcy Court correctly concluded that Steven
 14 Nolan’s petition triggered the automatic homestead exemption. (Notice 7.) (“The
 15 automatic homestead exemption is what is at issue in this case.”). Likewise, the
 16 Bankruptcy Court correctly found that “Trustee does not refute that Debtor resides
 17 or intended to reside on the property, or address that a bankruptcy trustee, as a
 18 hypothetical creditor, may reach the Property being held in the Trust by virtue of
 19 Debtor’s beneficiary interest in the Trust.” (Notice 21.)
 20         Likewise, on appeal, Appellant admitted that Appellee resided in the Property
 21 at all relevant times and still appears to be there until further notice. (Opening Brief
 22 16.) (“Upon the death of the trustor, appellee continued to reside at the property.”)
 23 (internal quotations and citations omitted). Appellee had the burden to prove his
 24 entitlement to claim the exemption. However, Appellant also had the burden to
 25 prove that the exemption should not be claimed. Since the record shows that it is
 26 uncontested that Appellee satisfied the dwelling and intention requirements, the
 27 Bankruptcy Court did not err in making such a factual finding here.
 28

                                                17
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 18 of 20 Page ID #:1704




   1        D. The Bankruptcy Court’s Findings Were Not Clearly Erroneous
   2        Factual findings are clearly erroneous if they are “illogical, implausible, or
   3 without support in inferences that may be drawn from the record.” Tan Lao, WL
   4 8186670 at *3. “Similarly, findings of fact are not clearly erroneous unless the
   5 reviewing court has a definite and firm conviction that a mistake has been
   6 made.” Id. (citing In re Karr, 278 F.App’x 741, 742 (9th Cir. 2008)).
   7        Here, the Court finds that the Bankruptcy Court made sufficiently logical
   8 factual and evidentiary findings to support its order. As outlined above, the
   9 Bankruptcy Court made several findings after reviewing the record, including
 10 reviewing the parties’ briefs, holding a hearing on the Appellant’s objection to
 11 Appellee’s claimed homestead objection, asking questions where additional context
 12 was required, and listening to the arguments made by both parties. After these
 13 efforts, the Bankruptcy Court ultimately concluded that “[t]here is no express
 14 limitation on the interests of the beneficiary of a trust in the automatic homestead,
 15 which, as set forth below, is problematic for [Appellant’s] position.” (Notice 8.)
 16 Citing the Legislative Committee Comments to the automatic homestead exemption
 17 statute, Cal. Civ. Proc. Code section 704.720, it reasoned that interests of the
 18 beneficiary of a trust are included in the scope of the exemption. (Notice 8–9); see
 19 also Legislative Committee Comment to Amended Cal. Civ. Proc. Code section
 20 704.720 (West) (“[A]ny interest sought to be reached by the judgment creditor in the
 21 homestead is subject to the exemption.”). Accordingly, “a judgment creditor of a
 22 beneficiary to a trust may attach an enforcement lien to real property trust res.”
 23 (Notice 9.)
 24         The Ninth Circuit has not directly ruled on this specific issue, but the
 25 Bankruptcy Court’s statutory interpretation analysis was logically supported with
 26 reference to the legislative history and related case precedent. Further, the hearing
 27 transcripts confirm that a robust discussion of these issues occurred and the
 28 Appellant himself was hesitant regarding the applicability of the probate exception

                                                18
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 19 of 20 Page ID #:1705




   1 (saying instead that it is a “rare” instance where the exception “probably” applies).
   2 (Hearing Transcript 10.)
   3         In sum, Appellant has not offered enough evidence to give the Court a
   4 “definite and firm conviction” that a mistake has been made, as required by the
   5 Ninth Circuit and its progeny. See Karr, 278 F.App’x at 742. If a party timely
   6 objects to a claimed exemption, it has the burden of proving that the exemptions are
   7 not properly claimed and must produce evidence to rebut the presumptively valid
   8 exemption. In re Deiner, 483 B.R. 196, 203 (9th Cir. B.A.P. 2012); see also In re
   9 Ziegler, 2016 WL 3267387, at *4 (9th Cir. B.A.P. June 6, 2016) (“California has
 10 mandated the use of state exemptions and has placed the burden of proof on the
 11 party claiming the objection.”). “If the residency requirements are satisfied, a
 12 judgment debtor can claim a homestead exemption in the interest he or she has in
 13 the property, ‘regardless of whether the judgment debtor’s interest is a fee,
 14 leasehold, or lesser interest.’” In re Fuentes, 687 Fed.Appx. 542, 544 (9th Cir. 2017)
 15 (quoting Cal. Civ. Proc. Code section 704.820 Law Revision Commission
 16 Comments to 1982 Addition and citing In re Elliot, 523 B.R. 188 at 196). Appellant
 17 has not satisfied his burden on these critical points. The Bankruptcy Court followed
 18 logical steps of analysis using the evidence available on the record. Thus, the
 19 Bankruptcy Court’s factual filings were not clearly erroneous.
 20                                      V. CONCLUSION
 21
             The Court will not speculate as to the probate court’s application with respect
 22
       to the Bankruptcy Court’s decision to grant Appellee the automatic homestead
 23
       exemption claimed in his Bankruptcy petition. Although it is apparent that the
 24
       probate exception could have a decisive impact under a rare circumstance, Appellant
 25
       has not fully established that the circumstance is present here. Indeed, Appellant has
 26
       instead waived his probate exception theory by not sufficiently addressing the
 27
       nuances during the Bankruptcy proceedings and in his appellate briefings. Further,
 28

                                                 19
Case 5:20-cv-01496-MCS Document 32 Filed 02/12/21 Page 20 of 20 Page ID #:1706




   1 the Court has independently come to the same conclusion as the Bankruptcy Court’s
   2 for the remaining parts of the analysis. Lastly, the Bankruptcy Court did not make
   3 any clearly erroneous factual findings.
   4        Because of these reasons, the decision to grant the claimed exemption is
   5 AFFIRMED. The Clerk is directed to close this case.
   6
   7        IT IS SO ORDERED.
   8 DATED: February 12, 2021
   9
                                               MARK C. SCARSI
 10                                            UNITED STATES DISTRICT JUDGE
 11
 12 cc: Bankruptcy Court
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                20
